Respondents moved at Special Term to dismiss for insufficiency eight of the causes of action contained in the complaint. The motion was granted in part and denied in part, the order to be settled on notice. Respondents submitted a proposed order with notice of settlement. Appellant submitted a counter proposed order. Respondents’ order was signed, with the change suggested in appellant’s counter proposed order. The order was entered on October 27, 1959. Respondents served a copy of the order with notice of entry on November 2, 1959. Appellant served its notice of appeal on December 1, 1959. Motion to dismiss appeal granted, without cdsts, and appeal dismissed.- The notice of appeal was not timely served. (Matter of Stern Bros. [Livingston], 2 A D 2d 553, affd. 3 N Y 2d 964.) The rule that, under the circumstances of this case, the time to appeal starts to run from the date of entry of the judgment or order appealed from applies only where the judgment or order is required to be settled on notice, where both sides submit proposed judgments or orders. This rule applies only in the counties where the Civil Practice Act provides for automatic entry of the judgment or order appealed from. (Civ. Prac. Act, § 1557 et seq.) Present —'Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ.